Exhibit 10.3

Loan No. E577S01I

UNCOMMITTED REVOLVING CREDIT SUPPLEMENT

AND

PROMISSORY NOTE

THIS UNCOMMITTED REVOLVING CREDIT SUPPLEMENT AND PROMISSORY NOTE (the
“Supplement”) to the Master Loan Agreement dated February 28, 2003, (the “MLA”)
is entered into as of March 26, 2009, between FCSTONE FINANCIAL, INC., West Des
Moines, Iowa (the “Company”) and CoBANK, ACB (“CoBank”), and amends and restates
the Supplement dated December 23, 2008, and numbered E577S01H.

SECTION 1. The Uncommitted Revolving Credit Facility. On the terms and subject
to the conditions set forth in the MLA and this Supplement, CoBank hereby
establishes a revocable, revolving credit facility in favor of the Company (the
“Facility”) pursuant to which CoBank may, but shall not be obligated to, make
loans to the Company from time to time during the term set forth below. CoBank
shall have the right in its sole discretion and at any time to terminate the
Facility or to refuse to make any loan requested by the Company, all without
furnishing prior notice or incurring any liability to the Company. In addition,
upon paying all amounts owing hereunder (including, without limitation, all
accrued interest and, if applicable, any surcharges contemplated by Section 13
of the MLA), the Company shall have the right to terminate the Facility at any
time in its sole discretion and without furnishing prior notice or incurring any
liability to CoBank.

SECTION 2. Purpose. The purpose of the Facility is to finance the Company’s
purchases of grain from certain grain merchants (“Sellers”) who have agreed to
sell grain to (and to later repurchase the grain from) the Company pursuant to
the terms of a Master Commodities Sale/Repurchase Agreement, a form of which is
attached hereto as Exhibit A and incorporated herein (the “Sale/Repurchase
Agreement”). As used herein, “grain” means any agricultural commodity traded on
a national exchange and milo.

SECTION 3. Bid Borrowing.

(A) At such time and from time to time as the Company agrees to purchase grain
from a Seller, CoBank agrees that the Company may request CoBank to submit an
offer to make a loan to enable the Company to effect the purchase, provided,
however, that CoBank may, but shall have no obligation to, submit such offer,
and the Company may, but shall have no obligation to, accept any such offer. A
request that CoBank submit an offer to make a loan hereunder shall be referred
to herein as a “bid request”, and an offer to make a loan that specifies the
loan amount, interest rate and maturity shall be referred to herein as the
“bid”. Each bid request shall be made only in conjunction with a specific grain
purchase from a Seller. Each bid request, whether made orally or in writing,
shall be accompanied by a completed copy (which may be a facsimile copy) of a
“Confirmation of Trade Under the Master Sales/Repurchase Agreement” as described
in, and the form of which is attached as Exhibit “A” to, the Sale/Repurchase
Agreement (the “Confirmation”). CoBank may, in response to a bid request, in its
discretion, irrevocably submit to the Company a bid containing an offer to make
the loan. Each bid must be submitted to the Company, whether orally or in
writing, by 10:00 a.m. (Denver, Colorado time) on the day following the bid
request. Each bid shall (i) specify the amount of the loan for which such bid is
being made, which shall not exceed 90% of the Sale Price set forth in the
Confirmation; (ii) the rate of interest per annum offered for the loan, and
(iii) the maturity date of the loan, which date shall be the



--------------------------------------------------------------------------------

Uncommitted Revolving Credit Supplement

And Promissory Note No. E577S01I

FCSTONE FINANCIAL, INC.

West Des Moines, Iowa

 

same as the Repurchase Date as set forth in the Confirmation. Not later than
11:00 a.m. (Denver, Colorado time) on the day the Company receives CoBank’s bid,
the Company shall either reject the bid or accept the bid by giving notice to
CoBank by telephone in either case, confirmed by facsimile. Failure to properly
notify CoBank of an acceptance of the bid shall be deemed a rejection. Any loan
made as result of the Company’s acceptance of CoBank’s bid shall be subject to
the terms of the MLA, this Supplement and all other loan documents entered into
by the Company in connection with the MLA (collectively, “Loan Documents”).

(B) Notwithstanding the Company’s acceptance of any bid, CoBank shall have no
obligation to make the loan described in the bid unless and until CoBank (or a
third party collateral custodian acceptable to CoBank) receives possession of
the warehouse receipt issued by the warehouse that is storing the grain being
purchased by the Company. Such warehouse receipt must be in proper form,
properly describing the grain and the grade and quantity thereof, and be
properly endorsed over to CoBank (or CoBank must have the power and authority to
endorse the warehouse receipt on behalf of the Company if endorsed to the
Company). CoBank (or any third party collateral custodian) shall hold such
warehouse receipts as custodian pursuant to a Custodial Agreement between CoBank
and the Company (and, if applicable any third party collateral custodian). The
warehouse receipts shall remain in the name of the Company, but the Company
hereby appoints CoBank (or any third party collateral custodian) as its
attorney-in-fact to endorse the warehouse receipts to CoBank (or any third
party) upon the occurrence of an Event of Default (as defined in the MLA). Such
power shall be deemed to be coupled with an interest and shall be irrevocable
during the term hereof and for so long as any balance under this Supplement is
unpaid. The Company agrees that any purchaser, grantee or transferee of a
warehouse receipt from CoBank shall be entitled to rely on CoBank’s (or any
third party collateral custodian’s) endorsement thereon as attorney-in-fact for
the Company without inquiry as to the existence of CoBank’s authority or the
existence of an Event of Default.

If the Company is not in default, CoBank (or any third party collateral
custodian) shall surrender warehouse receipts as provided in the Custodial
Agreement between the parties as needed for the Company to perform its
obligations to sell under its Sale/Repurchase Agreement. CoBank acknowledges
that it (or any third party collateral custodian) takes custody of, and rights
in, the warehouse receipts subject to the terms of the underlying
Sale/Repurchase Agreement and CoBank agrees, for the benefit of the Company and
the Company’s customer, that it will, in the event of the Company’s default,
exercise CoBank’s rights and remedies as a secured creditor under the Loan
Documents, and honor the terms of the underlying Sale/Repurchase Agreement by
surrendering (or causing any third party collateral custodian to surrender) the
warehouse receipt under the terms thereof upon receipt of payment in accordance
with the terms of the Sale/Repurchase Agreement.

SECTION 4. Term. Subject to each party’s right to terminate the Facility at any
time, the term of the Facility shall be from the date hereof, up to but not
including May 1, 2009. Termination of the Facility shall not affect the maturity
date or any other terms of any loan made pursuant to the Facility.

SECTION 5. Interest. The unpaid principal balance of each loan shall bear
interest at a fixed rate per annum to be quoted by CoBank in its sole discretion
in each instance as part of its Bid. Interest shall be calculated on the actual
number of days each loan is outstanding on the basis of a year consisting of
360 days and be payable monthly in arrears by the 20th day of the following
month.

 

2



--------------------------------------------------------------------------------

Uncommitted Revolving Credit Supplement

And Promissory Note No. E577S01I

FCSTONE FINANCIAL, INC.

West Des Moines, Iowa

 

SECTION 6. Promissory Note. The Company promises to repay each loan made under
the Facility in full on the Repayment Date set forth in the Confirmation issued
in connection with the grain purchase giving rise to the specific loan to the
Company (or, if no Repurchase Date is set forth, then on the date that the
Seller is required to repurchase the grain, the purchase of which was financed
by the specific loan). The Company promises to repay each such loan regardless
of whether the Seller actually repurchases the grain. In addition to the above,
the Company promises to pay interest on the unpaid principal balance of the
loans at the times and in accordance with the provisions set forth in Section 4
hereof. This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.

SECTION 7. Additional Warranties and Representations. With respect to any grain
purchases financed by a loan made pursuant to this Supplement, the Company
warrants and represents that: (i) the Seller has entered into a Sale/Repurchase
Agreement with the Company (the Seller is described as “Merchant” in the
Sale/Repurchase Agreement); (ii) the Sale/Repurchase Agreement is valid and
enforceable; (iii) the Seller has complied with all requirements imposed on the
Seller by the terms of the Sale/Repurchase Agreement, including fully hedging
the subject grain and fully insuring the subject grain against casualty loss;
(iv) the Company has complied with all requirements imposed on the Company by
the terms of the Sale/Repurchase Agreement; (v) no changes to the
Sale/Repurchase Agreement have been made unless approved in writing by CoBank;
(vi) the Company has no knowledge that any of the Seller’s warranties and
representations in the Sale/Repurchase Agreement (including those in Article 6)
are or may not be true in all material respects; (vii) there is and has been no
default under the Sale/Repurchase Agreement; and (viii) the Sale/Repurchase
Agreement does not conflict with, or require the consent of any party to, any
other agreement to which the Company is a party or by which it or its property
may be bound or affected, and does not conflict with any provision of the
Company’s bylaws, articles of incorporation, or other organizational documents.

SECTION 8. Notice. The Company will promptly notify CoBank of any default,
casualty or material adverse development that could reasonably affect a Seller’s
ability or willingness to repurchase grain as contemplated by any Confirmation.

SECTION 9. Security. In addition to the security set forth in the MLA, the
Company’s obligations hereunder and, to the extent related hereto, the MLA,
shall be secured by a first lien (subject only to exceptions approved in writing
by CoBank) pursuant to all personal property security agreements executed by the
Company in favor of CoBank, whether now existing or hereafter entered into.
CoBank’s obligation to extend credit hereunder shall be conditioned upon the
receipt by CoBank, in form and content acceptable to CoBank, of such evidence
that CoBank may require that it has a duly perfected first lien on all security
for the guarantor’s obligations.

IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB     FCSTONE FINANCIAL, INC. By:   /s/ Lois Timkovich     By:   /s/
David A. Bolte

Title:

  Supervisor, SPP Closing     Title:   Secretary

 

3